DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/22/2021. 
Claim(s) 1, 7 and 17-24 are currently pending. 
Claim(s) 1 has been amended. 
Claim(s) 2-6 and 8-16 have been canceled. 
Claim(s) 17-24 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 

Response to Amendment
The affidavit under 37 CFR 1.132 filed 01/22/2021 is insufficient to overcome the rejection of claims 1, 7 and 17-24  based upon Umeda and DeLuca as set forth in the last Office action because:  the affidavit fails to present sufficient facts to overcome the rejection.
Applicant argues that DeLuca does not describe or suggest a heat treatment similar to that undertaken in the present application, differing significantly in heating time and heating apparatus, and thus would not obtain the presently claimed solar cell.
Applicant argues that the remarkable difference of treatment conditions between DeLuca and the present application includes the difference of the time for a high temperature (1150°C or more in DeLuca and 1200°C or more in the present invention) thermal treatment. As the result, the present application forms a solid solution after a low temperature thermal treatment. 
Examiner respectfully disagrees.  Applicant claims a difference of the time between the high temperature thermal treatment of DeLuca and the instant invention, both of which are performed at overlapping temperature ranges.  However, applicant’s own specification, see instant paragraph [0047], is evidence that the solid solution is formed when performing said thermal treatment for 30 seconds or more.  
As set forth in paragraph [0047] of the instant specification, the solid solution is formed by annealing at a temperature of 1200 or more for 30 seconds or more before the low temperature thermal steps (“…a silicon substrate is subjected to the high temperature thermal treatment at a temperature of 1200.degree. C. or more for 30 seconds or more before the low temperature thermal treatment to previously dissolve 
Therefore, the fact that the solid solution is formed when performing said thermal treatment for a longer period of time does not preclude the evidence of record i.e., the solid solution is formed when annealing at the prescribed temperature range for 30 seconds or more.  Further, the examiner notes that applicant’s arguments are directed to the process of manufacture of the claimed substrate.  However, the claims are directed to a solar cell i.e., a product.  As such, applicant’s arguments are directed to product-by-process limitations and do not differentiate the claimed product from the prior art.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
	DeLuca teaches performing the high temperature treatment at a temperature of at least 1200°C for several tens of seconds (“less than 60 seconds”) [paragraph 0019].  Said process step effectively dissolving oxygen throughout the silicon wafer [paragraphs 0019 and 0023].  The fact that applicant claimed a narrower range does not preclude the teachings of the prior art i.e., annealing at a temperature of at least 1200°C for several tens of seconds effectively eliminates/dissolves the "grown in" nuclei and small oxygen precipitates throughout the silicon wafer by appropriate high-temperature thermal treatment of the wafer before processing of the wafer into one or more 
As long as the structure of the prior art is the same as that in the claims, any difference in the manufacturing process between that in the claimed invention and the prior art, does not render the claims patentable because the determination of patentability is based on the product itself.
Applicant argues that the present invention forms the solid solution by a dispersion of oxide precipitate nuclei in a silicon single crystal homogeneously; therefore, it can be interpreted that clusters, etc. cannot be present in the low temperature thermal treatment after cooling.
Examiner respectfully disagrees.  The instant claims recite “oxide precipitate nuclei are previously dissolved…”.  Examiner notes that, as in the present invention, DeLuca effectively dissolves almost all oxygen which is in oxygen nuclei and precipitates prior to the low temperature thermal treatment step (“the "grown in" nuclei and small oxygen precipitates are virtually eliminated by appropriate high-temperature thermal treatment of the wafer before processing of the wafer into one or more photovoltaic devices.”) [paragraphs 0019, 0023 and 0026].
As long as the structure of the prior art is the same as that in the claims, any difference in the manufacturing process between that in the claimed invention and the prior art, does not render the claims patentable because the determination of patentability is based on the product itself.

Specifically, examiner disagrees with applicant’s statement that RTP apparatuses are not suitable for manufacturing the solar cell at all. The method of DeLuca is useful for applicant’s purpose (dissolving oxygen precipitate nuclei through the silicon wafer with subsequent processing into a solar cell) [paragraph 0023].  Accordingly, the fact the RTP chambers may be somewhat inferior to a batch thermal treatment does not vitiate the fact that it is disclosed.  Further, as set forth above, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113].
	Applicant argues that, regarding manufacturing the solar cell, the art based on using an RTF apparatus such as disclosed in DeLuca should be considered as the completely different art. 
Applicant further argues that, in case of using the above horizontal furnace, it is required to heat the wafer at least for 5 minutes or more.
Examiner respectfully disagrees.  Applicant’s own specification shows that subjecting a silicon substrate to a high temperature thermal treatment at a temperature of 1200°C or more for 30 seconds or more before the low temperature thermal 
Further, applicant’s arguments are directed to product-by-process limitations and do not differentiate the claimed product from the prior art.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113].
	DeLuca teaches performing the high temperature treatment at a temperature of at least 1200°C for several tens of seconds (“less than 60 seconds”) [paragraph 0019].  Said process step effectively dissolving oxygen throughout the silicon wafer [paragraphs 0019 and 0023].  The fact that applicant claimed a narrower range does not vitiate the fact that it is disclosed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 17, 20, 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0074924, Umeda in view of US 2012/0260989, DeLuca.
Regarding claims 1, 20, 21 and 24
	Umeda teaches a solar cell (see solar cell elements 10) [Fig. 7A and paragraph 0086], comprising:

a light-receiving surface electrode (4) formed on a light-receiving surface (9a) of the silicon single crystal substrate (9) [Fig. 3 and paragraphs 0023-0024], and
a back surface electrode (5) formed on a backside of the silicon single crystal substrate (9) [Fig. 3 and paragraphs 0023-0024], 
the silicon crystal substrate (9) having an emitter layer (corresponding to n-type conductivity layer 2) in the light receiving surface (9a) [Fig. 3 and paragraph 0062].
Umeda does not teach the substrate being a Czochralski substrate (CZ) containing 12 ppm or more oxygen atoms, wherein the oxide precipitate nuclei are previously dissolved and a solid solution containing oxygen atoms is formed, and wherein the silicon single crystal substrate is free from an oxygen induced defect that is observed as a spiral pattern in an EL (electroluminescence) image in the solar cell.
	DeLuca teaches a solar cell [Fig. 1, paragraphs 0005 and 0025] comprising a CZ silicon single crystal substrate (corresponding to CZ wafer 10 comprising single crystal silicon) doped with phosphor, boron, or gallium (the CZ wafer 10 is doped with a p-type dopant such as, for example, boron or gallium) and containing 12 ppm or more oxygen atoms (greater than 10 ppm) [Fig. 1, paragraphs 0005 and 0024-0026], wherein the silicon single crystal substrate is subjected to a high temperature thermal treatment step such that oxygen precipitate nuclei are dissolved prior to a low temperature treatment step (subsequent processing of the wafer into one or more photovoltaic devices) such that a solid solution containing oxygen is formed (the "grown in" nuclei and small 
Providing a wafer wherein almost all oxygen which is in oxygen nuclei and precipitates is dissolved into the silicon lattice, thereby forming a solid solution containing oxygen atoms, results in an increased minority carrier lifetime in the silicon (During the treatment of the substrate to produce the large area p-n junction, defects such as oxygen clusters or precipitates are formed after crystallization at the silicon melting point as the crystal cools as the growing ingot is drawn away from the melt, oxygen becomes supersaturated in the silicon lattice, said defects acting as recombination centers or traps thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime) [paragraphs 0006-0008 and 0014].
Umeda and DeLuca are analogous inventions in the field of methods for manufacturing single crystalline silicon substrates for use in solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the p-type single crystalline substrate of Umeda with the p-type CZ silicon substrate of DeLuca in order to eliminate/remove the oxygen defect pattern thereby increasing the minority carrier lifetime in the silicon, which is important for photovoltaic cell performance [DeLuca, paragraphs 0006-0008 and 0014].
As further clarification with regards to the limitation “the silicon single crystal substrate is free from an oxygen induced defect that is observed as a spiral pattern in an EL (electroluminescence) image in the solar cell”, it is noted that the oxygen defects are dissolved/eliminated from the surface of the CZ single crystalline silicon [DeLuca, 
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The limitation “wherein the silicon single crystal substrate is subjected to a high temperature heat treatment at 1200°C or higher for 5 to 30 minutes, prior to a low temperature heat treatment at a temperature between 800°C and 1200°C” is considered a product-by process limitation. Examiner notes that modified Umeda teaches subjecting the CZ silicon single crystalline substrate to a thermal treatment at a temperature of 1200°C or more for 30 seconds or more (1150°C or more for less than 60 seconds) to dissolve the oxide precipitate nuclei throughout the wafer [DeLuca, Abstract and paragraph 0019], and subsequently subjecting said substrate to a thermal treatment at a temperature of 800°C or more and less than 1200°C (less than 1000°C to form the photovoltaic structure) [DeLuca, Abstract and paragraph 0024].  While DeLuca 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Further, with regards to the limitation “wherein conversion efficiency of the solar cell is about 20% and variation thereof is about 0.1%” because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties 
Regarding claim 7
Modified Umeda teaches the solar cell (10) as set forth above, wherein the light-receiving surface electrode (4) is a silver electrode [Umeda, paragraph 0066] and the back surface electrode (5b) is an aluminum electrode [Umeda, paragraph 0072].
Regarding claims 17 
Modified Umeda teaches the solar cell (10) as set forth above, wherein a silver electrode (5a) is formed as a bus bar on the aluminum electrode (5b) in the back surface electrode (5) [Figs. 2-3, paragraphs 0044 and 0072-0073].
Regarding claims 22
Modified Umeda teaches the solar cell (10) as set forth above, wherein the silicon single crystal substrate (9) has a BSF layer (6) in the back surface of the silicon single crystal substrate (9) [Umeda, Fig. 3, paragraphs 0064 and 0072-0073], and wherein the backside surface electrode (5) is electrically connected with the BSF (6) [Fig 3].
Claims 18, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0074924, Umeda in view of US 2012/0260989, DeLuca, as applied to claims 1, 7, 17, 20, 21, 22 and 24 above, and further in view of US 2013/0284259, Jin et al.
Regarding claims 18, 19 and 23
Modified Umeda teaches the solar cell (10) as set forth above, wherein the silicon single crystal substrate (9) is provided with a light-receiving surface antireflection 
Modified Umeda does not teach a back-surface antireflection coating in the backside surface.
Jin teaches a solar cell comprising a back antireflection coating (corresponding to second insulation layer 160) positioned on the backside of a solar cell [Fig. 1 and paragraph 0090], wherein a back surface electrode (170) is connected to a BSF layer (150) through said back surface anti reflection coating (160) [Fig. 1], and wherein the bask surface anti-reflection coating reduces a reflectance of light incident on the solar cell through the back surface of the substrate and increases selectivity of a predetermined wavelength band, thereby increasing the efficiency of the solar cell [paragraph 0091].
Modified Umeda and Jin are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar cell of modified Umeda to include a back antireflection coating, as in Jin, in order to reduce a reflectance of light incident on the solar cell through the back surface of the substrate and to increase selectivity of a predetermined wavelength band, thereby increasing the efficiency of the solar cell [Jin, paragraph 0091].
The limitations “by firing without forming opening” and “formed as a BSF layer in the backside by the firing” are considered product by process limitations.  As such, said 
Examiner notes that modified Umeda teaches that the light receiving electrode is formed by firing through the anti-reflection layer (3) without forming an opening [Umeda, paragraph 0066].

Response to Arguments
Applicant’s arguments, see Remarks Filed on 01/22/2021, have been considered but are not persuasive.
Applicant argues that DeLuca does not disclose or suggest a significant technical idea of the present application, namely the technical idea of dissolving completely in advance (paragraph [0012]) to form the solid solution of the oxide precipitate nuclei by heating for 5-30 minutes at high temperature of 1200°C or more (paragraph [0047]) and completely removing a spiral defect pattern appeared on the EL image after assembling the solar cell.
Examiner respectfully disagrees.  Applicant’s own specification, see instant paragraph [0047], is evidence that the solid solution is formed when performing said thermal treatment for 30 seconds or more.  Therefore, the fact that the solid solution is 
Further, the examiner notes that applicant’s arguments are directed to the process of manufacture.  However, the claims are directed to a solar cell i.e., a product.  As such, applicant’s arguments are directed to product-by-process limitations and do not differentiate the claimed product from the prior art.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
	DeLuca teaches performing the high temperature treatment at a temperature of at least 1200°C for several tens of seconds (“less than 60 seconds”) [paragraph 0019].  Said process step effectively dissolving oxygen throughout the silicon wafer [paragraphs 0019 and 0023].  The fact that applicant claimed a narrower range does not preclude the teachings of the prior art i.e., annealing at a temperature of at least 1200°C for several tens of seconds effectively eliminates/dissolves the "grown in" nuclei and small oxygen precipitates throughout the silicon wafer by appropriate high-temperature thermal treatment of the wafer before processing of the wafer into one or more photovoltaic devices (the low temperature thermal treatment) [paragraphs 0019, 0023 and 0026].

Applicant argues that DeLuca describes the use of a rapid thermal processing (RTP) chamber including a bank of radiant lamps to achieve the rapid heating.
Applicant argues that, by contrast, a horizontal furnace, for example, is as used in the present application (see the Examples in the present specification). 
Applicant argues that the RTP chamber such as disclosed in DeLuca is inferior in the uniformity in the surface when the substrate is heated. 
Examiner respectfully disagrees.  The method of DeLuca is useful for applicant’s purpose (dissolving oxygen precipitate nuclei through the silicon wafer with subsequent processing into a solar cell) [paragraph 0023].  Accordingly, the fact the RTP chambers may be somewhat inferior to a batch thermal treatment does not vitiate the fact that it is disclosed.  Further, as set forth above, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113].

Applicant further argues that, however, it is impossible to subject the substrate to the high temperature thermal treatment on the whole surface of the substrate uniformly, and additionally the spiral defect pattern remains.
	Examiner respectfully disagrees.  DeLuca teaches that the "grown in" nuclei and small oxygen precipitates are virtually eliminated by appropriate high-temperature thermal treatment of the wafer before processing of the wafer into one or more photovoltaic devices [paragraph 0026].
	Applicant argues that, by subjecting the substrate to the "thermal treatment for 5-30 minutes at high temperature of 1200°C or more" as in the present application, the substrate whose spiral defect pattern appeared on the EL image is completely vanished. 
	Applicant further argues that, as a result, the solar cell whose conversion efficiency is about 20% and variation thereof is about 0.1% can be obtained.
	Examiner notes that Applicant’s own specification, see instant paragraph [0047], is evidence that the solid solution is formed when performing said thermal treatment for 30 seconds or more.  Therefore, the fact that the solid solution is formed when performing said thermal treatment for a longer period of time does not preclude the evidence of record i.e., the solid solution is formed when annealing at the prescribed temperature range for 30 seconds or more.

Further, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721